Exhibit 10.27
Compensation Arrangements for
Certain Named Executive Officers
Set forth below is a summary of the compensation arrangements of the incumbent
executive officers to be named in the Company’s 2011 Proxy Statement for the
Annual Meeting of Stockholders, other than Mr. Jon P. Vrabely, the Company’s
President and Chief Executive Officer, who is covered by a written employment
agreement filed as an exhibit to the Company’s Annual Report on Form 10-K for
the year ended December 31, 2010 (the “Form 10-K”).
Each of the executive officers named below is an employee at will whose
compensation and employment status may be changed at any time in the discretion
of the Company’s Board of Directors.
     Base Salaries. The Company instituted a temporary 10% reduction in the base
salaries of certain employees, including each of the executive officers, which
was in effect from September 2009 to April 2010. The temporary reductions were
made to mitigate the impact of seasonal decreases in construction activity,
which generally adversely affect the Company’s first and fourth quarters.
     The current base salaries for each of the incumbent named executive
officers, other than Mr. Vrabely, as reinstated in April 2010 following the
temporary 10% reduction as described above, are as follows:

          Name and Principal Position   Base Salary  
Philip W. Keipp —
  $ 250,000  
Vice President, Chief Financial Officer and Secretary
       
 
       
Gregory W. Gurley —
  $ 225,000  
Vice President, Product Management and Marketing
       

          Base salaries are adjusted from time to time. Any such adjustments are
approved by the Management Organization and Compensation Committee.
Bonuses and Equity Awards. These executive officers are also eligible to
participate in the Company’s annual incentive compensation plans and equity
incentive compensation plans, as provided in the terms of such plans. Such
plans, and any forms of awards thereunder providing for material terms, are
included as exhibits to the Form 10-K or to later-filed periodic reports.

 